EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John C. Garvey (#28607) on 6/9/2022.

The application has been amended as follows: Claim 1 is amended to delete the recitation of “a controller configured to control…”. Withdrawn claims 12-14 are cancelled. 
(Currently Amended) An outdoor unit of an air conditioner, comprising: 
a compressor configured to compress a first refrigerant introduced from an indoor unit of the air conditioner; 
a condenser configured to condense the first refrigerant compressed by the compressor; 
a first driving circuit configured to drive the compressor; 
a second driving circuit configured to regulate a voltage of the first driving circuit; and 
a cooling unit, wherein the cooling unit comprises: 
a heat dissipation member configured to come into thermal contact with the first driving circuit and the second driving circuit; and 
a refrigerant pipe configured to be provided in the heat dissipation member, and 
having a path along which a second refrigerant moves through the first driving circuit and the second driving circuit, 
wherein the path includes a first section and a second section which traverse the first driving circuit, and 
a third section and a fourth section which traverse the second driving circuit, and wherein the path is extended such that the second refrigerant sequentially flows along the first section, the third section, the second section and the fourth section

	12. (Cancelled) 
13. (Cancelled) 
14. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: previously entered claim interpretations under 35 USC 112 are maintained as applicable. Previously entered rejections under 35 USC 112 are withdrawn. 
Amended claim 1 is allowable over the prior art of record. For example, Kido does not teach the specifically amended path of claim 1 (e.g. wherein the path includes a first section and a second section, etc…). As independent claim 1 is allowable over the art of record, therefore claims 2-3, 7-11 depending therefrom are also considered to be allowable over the art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763